                               Case 20-12821-mkn             Doc 70       Entered 06/20/20 13:48:55              Page 1 of 6


                         1     GARMAN TURNER GORDON LLP
                               GREGORY E. GARMAN
                         2     Nevada Bar No. 6654
                               E-mail: ggarman@gtg.legal
                         3     WILLIAM M. NOALL
                               Nevada Bar No. 3549
                         4     Email: wnoall@gtg.legal
                               MARK M. WEISENMILLER
                         5     Nevada Bar No. 12128
                               Email: mweisenmiller@gtg.legal
                         6     7251 Amigo Street, Suite 210
                               Las Vegas, Nevada 89119
                         7     Tel: (725) 777-3000
                               Fax: (725) 777-3112
                         8     Counsel for ACF FinCo I, LP
                         9                                  UNITED STATES BANKRUPTCY COURT
                       10                                               DISTRICT OF NEVADA
                       11      In re:                                                      CASE NO. BK-S-20-12821-MKN
                                                                                           Chapter 11
                       12
                               PETERSEN-DEAN, INC.,
                                                                                           Date:     N/A
                       13                                                                  Time:
                                                 Debtor.
                                                                                           Location:
                       14

                       15                         EX PARTE APPLICATION FOR EXAMINATION OF BILL
                                                  PARTRIDGE PURSUANT TO BANKRUPTCY RULE 2004
                       16
                                        Secured lender ACF FinCo I, LP (the “Secured Lender”), by and through its counsel, the
                       17
                               law firm of Garman Turner Gordon LLP, hereby respectfully applies (the “Application”) for an
                       18
                               order pursuant to Bankruptcy Rule1 2004 directing Bill Partridge (“Mr. Partridge”) to appear for
                       19
                               an examination on June 29, 2020, at 1:00 p.m. (which is a time agreed to by the Secured Lender
                       20
                               and Debtors) related to the financial affairs of the Debtors.2
                       21
                                        Bankruptcy Rule 2004(a) provides that “[o]n motion of any party in interest, the court may
                       22
                               order the examination of any entity.” Such an examination may relate to the acts, conduct, or
                       23

                       24      1
                                 All references to “Chapter” and “Section” herein are to Title 11 of the U.S. Code (the “Bankruptcy Code”), all
                       25      references to a “Bankruptcy Rule” are to the Federal Rules of Bankruptcy Procedure, and all references to “Local
                               Rule” are to the Local Rules of Bankruptcy Practice of the United States District Court for the District of Nevada.
                       26      2
                                “Debtors” refers to Beachhead Roofing & Supply, Inc., California Equipment Leasing Association, Inc., Fences 4
                               America, Inc., James Petersen Industries, Inc., PD Solar, Inc., Petersen Roofing and Solar LLC, Petersen-Dean, Inc.,
                       27      PetersenDean Hawaii LLC, PetersenDean Roofing and Solar Systems, Inc., PetersenDean Texas, Inc., Red Rose, Inc.,
                               Roofs 4 America, Inc., Solar 4 America, Inc., Sonoma Roofing Services, Inc., TD Venture Fund, LLC, and Tri-Valley
                       28      Supply, Inc.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000
                               4851-6323-0518, v. 1
                               Case 20-12821-mkn          Doc 70     Entered 06/20/20 13:48:55         Page 2 of 6


                         1     property, or to the liabilities and financial condition of the debtor, or to any matter which may

                         2     affect the administration of the debtor’s estate. See FED. R. BANKR. P. 2004(b). Here, the

                         3     requested examination relates to matters that are within the permitted scope of Bankruptcy Rule

                         4     2004, including: (i) the acts, conduct, and property of the Debtors; (ii) the liabilities and financial

                         5     condition of Debtors; (iii) transactions and business dealings of Debtors; and (iv) all other matters

                         6     that affect the administration of Debtors’ estates.

                         7              The examination will take place by video conference and login information will be

                         8     circulated to all parties and witnesses.

                         9              The Secured Lender will conduct this examination utilizing the secure web-based

                       10      examination option afforded by Zoom or other provider or in the alternative video teleconferencing

                       11      services offered by Zoom or other provider or telephonically only and will provide remote access

                       12      to those parties wishing to participate in the examination via the internet and/or telephone. The

                       13      court reporter may also be remote via one of the options above for the purposes of reporting the

                       14      examination and may or may not be in the presence of the examinee.

                       15               Please contact the noticing attorney at least two (2) calendar days prior to the examination

                       16      so that the necessary credential, call-in numbers, testing and information, if necessary, can be

                       17      provided to you prior to the examination.

                       18               WHEREFORE, Secured Lender respectfully requests the Court enter the Order

                       19      Authorizing Examination of Bill Partridge Pursuant to Bankruptcy Rule 2004 attached as Exhibit

                       20      1 hereto.

                       21               Dated this 19th day of June, 2020.

                       22                                                        GARMAN TURNER GORDON LLP

                       23
                                                                                   /s/ Mark M. Weisenmiller
                       24                                                         GREGORY E. GARMAN
                                                                                  Nevada Bar No. 6654
                       25                                                         WILLIAM M. NOALL
                                                                                  Nevada Bar No. 3549
                       26                                                         MARK M. WEISENMILLER
                                                                                  Nevada Bar No .12128
                       27                                                         7251 Amigo Street, Suite 210
                                                                                  Las Vegas, Nevada 89119
                       28                                                         Tel: (725) 777-3000
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000                                                             2
                               4851-6323-0518, v. 1
                               Case 20-12821-mkn      Doc 70   Entered 06/20/20 13:48:55   Page 3 of 6


                         1                                               Fax: (725) 777-3112
                                                                         Counsel for ACF FinCo I, LP
                         2

                         3

                         4

                         5

                         6

                         7

                         8

                         9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000                                                    3
                               4851-6323-0518, v. 1
Case 20-12821-mkn   Doc 70   Entered 06/20/20 13:48:55   Page 4 of 6




           EXHIBIT 1




           EXHIBIT 1
                               Case 20-12821-mkn                 Doc 70       Entered 06/20/20 13:48:55               Page 5 of 6


                         1

                         2

                         3

                         4

                         5

                         6
                               GARMAN TURNER GORDON LLP
                         7     GREGORY E. GARMAN
                               Nevada Bar No. 6654
                         8     E-mail: ggarman@gtg.legal
                               WILLIAM M. NOALL
                         9     Nevada Bar No. 3549
                               Email: wnoall@gtg.legal
                       10      MARK M. WEISENMILLER
                               Nevada Bar No. 12128
                       11      Email: mweisenmiller@gtg.legal
                               7251 Amigo Street, Suite 210
                       12      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                       13      Fax: (725) 777-3112
                               Counsel for ACF FinCo I, LP
                       14
                                                                UNITED STATES BANKRUPTCY COURT
                       15
                                                                            DISTRICT OF NEVADA
                       16
                               In re:                                                           CASE NO. BK-S-20-12821-MKN
                       17                                                                       Chapter 11
                       18      PETERSEN-DEAN, INC.,
                                                                                                Date:     N/A
                                                    Debtor.                                     Time:
                       19                                                                       Location:
                       20                ORDER GRANTING EX PARTE APPLICATION FOR EXAMINATION OF
                                            BILL PARTRIDGE PURSUANT TO BANKRUPTCY RULE 2004
                       21

                       22                 Upon the Ex Parte Application for Examination of Bill Partridge Pursuant to Bankruptcy

                       23      Rule 2004 (the “Application”)1 and good cause appearing therefore;

                       24                 IT IS HEREBY ORDERED that Bill Partridge shall appear for a Bankruptcy Rule 2004

                       25      examination on June 29, 2020, at 1:00 p.m., pursuant to FED. R. BANKR. P. 2004, related to the

                       26      financial affairs of the Debtors.
                       27
                               1
                       28          All capitalized undefined terms used herein shall be ascribed the definitions set forth in the Application.

      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000
                               4852-8067-1030, v. 1
                               Case 20-12821-mkn          Doc 70     Entered 06/20/20 13:48:55       Page 6 of 6


                         1              IT IS HEREBY ORDERED the examination will take place by video conference and

                         2     login information will be circulated to all parties and witnesses.

                         3              IT IS HEREBY ORDERED the Secured Lender will conduct this examination utilizing

                         4     the secure web-based examination option afforded by Zoom or other provider or in the alternative

                         5     video teleconferencing services offered by Zoom or other provider or telephonically only and will

                         6     provide remote access to those parties wishing to participate in the examination via the internet

                         7     and/or telephone. The court reporter may also be remote via one of the options above for the

                         8     purposes of reporting the examination and may or may not be in the presence of the examinee.

                         9              IT IS HEREBY ORDERED all parties and witnesses wishing to participate in the

                       10      examination via the internet or phone shall contact the noticing attorney at least two (2) calendar

                       11      days prior to the examination so that the necessary credential, call-in numbers, testing and

                       12      information, if necessary, can be provided to you prior to the examination.

                       13               IT IS SO ORDERED.

                       14
                               PREPARED AND SUBMITTED BY:
                       15

                       16      GARMAN TURNER GORDON LLP

                       17
                                /s/ Mark M. Weisenmiller
                       18      GREGORY E. GARMAN
                               Nevada Bar No. 6654
                       19      WILLIAM M. NOALL
                               Nevada Bar No. 3549
                       20      MARK M. WEISENMILLER
                               Nevada Bar No .12128
                       21      7251 Amigo Street, Suite 210
                               Las Vegas, Nevada 89119
                       22      Tel: (725) 777-3000
                               Fax: (725) 777-3112
                       23      Counsel for ACF FinCo I, LP

                       24

                       25

                       26
                       27

                       28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119
      (725) 777-3000                                                            2
                               4852-8067-1030, v. 1
